          Case 1:20-mj-00231-ZMF Document 1-1 Filed 11/16/20 Page 1 of 1



                                        STATEMENT OF FACTS

         On Saturday, November 14, 2020, at approximately 4:00 p.m., officers responded to 17th and I
Streets, NW, Washington, DC in reference to a number of reported assaults. Members of the media
provided officers with video images capturing the assaults. One of the videos depicts the defendant, later
identified as Kenneth Deberry, assaulting the complainant by punching him with a closed fist to the face.
Officers placed the defendant under arrest for the assault. Search incident to arrest the officers recovered a
revolver in the defendant’s waistband.

         The firearm that recovered was determined to be a black Interarms Revolver, Special .38 Caliber,
Serial Number D409128. The firearm was loaded with five (5) rounds. There are no firearm or ammunition
manufacturers in the District of Columbia. Therefore, the firearm in this case would have traveled in
interstate commerce.

         The defendant agreed to a custodial interview post-arrest. During that interview he told detectives
that he had previously had his life threatened while protesting. He returned armed with the .38 revolver to
protect himself while he protested.

         A criminal history check of Defendant Deberry through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction for Robbery in Case Number 2011 CF3
23532. The defendant was sentenced to twenty (20) months of incarceration for this offense. Additionally,
the defendant has a prior felony conviction for Second Degree Child Abuse in Case Number 2008 CF1
14507. The defendant was sentenced to forty (40) months of incarceration for this offense. Additionally,
the defendant has a prior felony conviction for Carrying a Pistol without a License in Case Number 2007
CF2 19246. The defendant was sentenced to one (1) year of incarceration. Additionally, the defendant has
a prior felony conviction for Attempt Robbery in Case Number 2002 FEL 5949. The defendant was
sentenced to nine (9) months incarceration. Therefore, the defendant was aware at the time of his arrest in
this case that he had prior convictions for crimes punishable by more than one year.


                                                  _________________________________
                                                  OFFICER JERIN RUTHERFORD
                                                  METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone, this
16th day of November, 2020.
                                                                                    2020.11.16
                                                                                    13:48:23 -05'00'
                                                           ___________________________________
                                                           ZIA M. FARUQUI
                                                           U.S. MAGISTRATE JUDGE
